DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  54 in fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 2, “processess” should read “process”
Page 1, line 20, “papger” should read “paper”
Page 1, line 24, “thehepatic” should read “the hepatic”
Page 1, line 25, “aseessing” should read “assessing”
Page 2, line 29, “that he” should read “that the”
Page 9, line 5, “14” should read “102”
Page 9, line 14, “32” should read “30”
Page 12, line 5, “contrast” should read “contrast”
Page 12, line 11, “reletive” should read “relative”.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 8, 9, 11 and 13 are objected to because of the following informalities:  
Claim 1, line 2, “on basis of” is suggested to read “on a basis of”
Claim 1, lines 4-5, “a hepatic artery,, and” should read “a hepatic artery, and”
Claim 4, line 5, “on basis of” is suggested to read “on a basis of”
Claim 8, lines 2-3, “a liver” should read “the liver”
Claim 9, lines 1-2, “on basis of” is suggested to read “on a basis of”
Claim 9, line 6, “intensitity” should read “intensity”
Claim 11, line 3, “on basis of” is suggested to read “on a basis of”
Claim 13, line 7, “on basis of” is suggested to read “on a basis of”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“time intensity curve scalar and subtractor” in claim 1
“an output unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of this office action, “an output unit” is being interpreted as a communication device for sending out information (see page 3).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a time intensity scalar and subtractor” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the structure and the function can be found in the specification for “a time intensity scalar and subtractor”.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-8 further recite the limitation "contrast agent flow".  This is found to be indefinite as it is unclear to the examiner whether the contrast flow is the same contrast agent flow as that recited in claim 1, lines 1-2 or a subsequent contrast agent flow.
Claim 2 recites the limitation “a second source of ultrasound liver image data” this is found to be indefinite because the applicant does not previously recite a first source of ultrasound liver image data. 
Claim 2 recites the limitation “receive the ultrasound liver image data”. This is found to be indefinite because it is unclear whether the ultrasound liver image data is being received from a first or second source.
Claim 4 recites the limitation “arrival of contrast” in lines 4 and 5. This is found to be indefinite because it is unclear where the contrast agent is arriving to.
Claims 9 and 11-13 further recite the limitation "contrast agent flow".  This is found to be indefinite as it is unclear to the examiner whether the contrast flow is the same contrast agent flow as that recited in claim 9, lines 1 or a subsequent contrast agent flow.
Claim 9 recites the limitation "the liver parenchyma" in 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner which liver parenchyma the applicant is referring to as the applicant does not previously recite a liver parenchyma. 
Claim 13 recites the limitation “arrival of contrast” in line 6. This is found to be indefinite because it is unclear where the contrast agent is arriving to.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claim is currently written it is directed towards software, or “a signal per se”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh et al. (US 2010/0172562, hereinafter Satoh) in view of Gauthier et al. (US 2012/0253190, english equivalent to WO2011041244 cited in the Applicant’s 05/14/2019 IDS, hereinafter Gauthier) and Averkiou et al. (US 2010/0298710, hereinafter Averkiou).
Regarding claim 1, Satoh teaches a system for characterizing liver perfusion of contrast agent flow on basis of ultrasound data acquired from a liver in the presence of contrast agent flow (abstract), comprising:
a first source of time-intensity curves of contrast agent flow in at least one region of interest (tumor region 110), i.e. ROI, in liver parenchyma of the liver , the time-intensity curves being produced from the ultrasound data (para. 89); and 
Satoh does not specifically teach generating a time-intensity curve of contrast agent flow in a hepatic artery. 
However, 
Gauthier teaches generating a time-intensity curve of contrast agent flow in a hepatic artery (para. 70, lines 17-20, “a time-intensity curve for the hepatic artery is produced from contrast pixel data of a sequence of images of the hepatic artery as the contrast agent arrives at, builds up and declines in the hepatic artery”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Yoshikawa to have 
Satoh in view of Gauthier does not specifically teach a time-intensity curve scalar and subtractor, configured to produce, for an ROI of the at least one ROI, time-intensity curve data representative of arterial flow in the ROI by scaling the time-intensity curve of contrast agent flow in the hepatic artery to the time-intensity curve of contrast agent flow in the ROI, and to produce time-intensity curve data representative of venous flow in the ROI by subtracting the time-intensity curve data representative of arterial flow in the ROI from the time-intensity curve of contrast agent flow in the ROI.
However, 
Averkiou teaches (fig. 91-9d) a scalar (para. 28, lines 15-17, “the two sets of values are normalized to the same scale of zero to one, here the peak intensity value of each data set is scaled to the one level”) and subtractor (para. 28, lines 25-27, “fig. 9d shows a curve 90 which is the computed difference curve of the two curves 92 and 94 of fig. 9c”). Figs 9a-9d show a time-intensity curve (TIC) for a metastatic region of the liver and a TIC for the normal parenchyma being normalized to one another and subtracted as shown in fig. 9d to show the progress of tumor therapy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Satoh in view of Gauthier to have a time-intensity curve scalar and subtractor configured to produce time-intensity curve data representative of venous flow. One of ordinary skill in the art would have been motivated to make this modification in order to improve the calculations of Satoh and determine the 
Regarding claim 2, modified Satoh teaches the system of claim 1, as set forth above, wherein the first source comprises: 
a second source of ultrasound liver image data acquired in the presence of contrast agent flow (para. 68-70, each time ultrasound image data is captured it is considered to be a new source of image data). 
Modified Satoh does not specifically teach a nonlinear signal separator, coupled to receive the ultrasound liver image data, and configured to produce harmonic echo signal data from contrast agent flow; and a time-intensity curve processor, responsive to the harmonic echo signal data, which is configured to produce the time-intensity curves of contrast agent flow in the hepatic artery, and in the at least one ROI.
However, 
Averkiou further teaches a nonlinear signal separator (24), coupled to receive the ultrasound liver image data, and configured to produce harmonic echo signal data from contrast agent flow (para. 20, lines 8-10, “the echoes of an ensemble are combined in various ways by the nonlinear signal separator 24 to produce the desired nonlinear or harmonic signals”); and 
a time-intensity curve processor (40, QLab Image Processor), responsive to the harmonic echo signal data, which is configured to produce the time-intensity curves of contrast agent flow in the specified regions (para. 22-23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by modified Satoh to have a nonlinear signal separator and time-intensity curve processor. One of ordinary skill in the art 
Regarding claim 3, modified Satoh teaches the system of claim 1, as set forth above.
Averkiou further teaches wherein the time-intensity curve scalar and subtractor is further configured to scale the whole time-intensity curve of contrast agent flow in amplitude such that the amplitudes of the two time-intensity curves match in amplitude (para. 28, lines 6-7, “in boxes 82 and 84, the range of each time-intensity curve is normalized” range is referencing the values along the y-axis, thereby normalizing the range of values for each of the curves boxes 82 and 84 are normalizing the amplitudes of each of the time-intensity curves), where a region is demarcated by time interval from the arrival of contrast from the hepatic artery to the later time of arrival of contrast from a portal vein of the liver (para. 28, lines 17-20, “these curves illustrate the characteristic early wash-in of contrast agent during the arterial phase of the metastasis and the later perfusion of the liver parenchyma during the portal phase”). 
Regarding claim 4, modified Satoh teaches the system of claim 3, as set forth above, wherein the first source is further configured to provide a time-intensity curve of contrast agent flow in the portal vein of the liver (para. 89, lines 1-6, “the TIC generator 41 obtains a curve representing the time changes of dense staining of the ultrasound contrast agent in the … portal vein ROI set in the portal vein region”); and 
the time-intensity curve scalar and subtractor (shift processing section 47) is further configured to determine the arrival of contrast from the hepatic artery on basis of the time-intensity curve of contrast agent flow in the hepatic artery (para. 129, lines 1-2, “the peak point P6 at the earlier time is a peak point resulting from the stained artery”), and to determine the later 
Regarding claim 5, modified Satoh teaches the system of claim 1, as set forth above, wherein the time-intensity curve scalar and subtractor is further configured to scale the time-intensity curve of contrast agent flow in time (S05 fig. 11, para. 135-136, although Satoh does not specifically teach shifting the TIC of contrast agent flow in the hepatic artery in time it is an obvious variant of Satoh as they shift the TIC for the portal vein in reference to time).
	Regarding claim 6, modified Satoh teaches the system of claim 1, as set forth above, further comprising: an output unit (TIC generator 41) for outputting one or more of the time-intensity curve data representative of arterial flow in the ROI and the time-intensity curve data representative of venous flow in the ROI (para. 126, lines 11-12, “the TIC generator 41 outputs data of the liver tumor TIC 400 and data of the portal vein TIC 410”).
Regarding claim 7, modified Satoh teaches the system of claim 6, as set forth above, wherein the output unit is further configured to output a time-intensity curve representative of arterial flow in the ROI and a time-intensity curve representative of venous flow in the ROI (fig. 8-9, para. 106-112, here the output unit is outputting a single curve of the ROI (liver tumor) that represents both the arterial and venous flow within the ROI. P1 and Q1 represent the arterial flow within the ROI and P2 and Q2 represent the venous flow within the ROI).
Regarding claim 8, modified Satoh teaches the system of claim 6, as set forth above. Averkiou further teaches the contrast image data is further processed to create parametric image (para. 21, lines 5-8, “the signals are then processed for the formation of two dimensional, three dimensional, spectral, parametric, or other desired image in image processor 36”). 

Regarding claim 9, Satoh teaches a method for characterizing liver perfusion of contrast agent flow on basis of ultrasound liver image data acquired from a liver in the presence of contrast agent flow (abstract, fig. 11), comprising: 
acquiring a time-intensity curve of contrast agent flow in each of at least one region of interest (liver tumor 110), i.e. ROI, in the liver parenchyma of the liver, the time-intensity curves being produced from the ultrasound liver image data (para. 89); 
Satoh does not specifically teach acquiring a time-intensity curve of contrast agent flow in a hepatic artery location.
However, 
Gauthier teaches acquiring a time-intensity curve of contrast agent flow in a hepatic artery location (para. 70, lines 17-20, “a time-intensity curve for the hepatic artery is produced from contrast pixel data of a sequence of images of the hepatic artery as the contrast agent arrives at, builds up and declines in the hepatic artery”).
See motivation in claim 1, above.
Satoh in view of Gauthier does not specifically teach producing time-intensity curve data representative of arterial flow in the ROI by scaling the time-intensity curve of contrast agent flow in the hepatic artery location to match the time-intensity curve of contrast agent flow in the 
However, 
Averkiou teaches scaling time-intensity curves of contrast agent flow within the liver (para. 28, lines 15-17, “the two sets of values are normalized to the same scale of zero to one, here the peak intensity value of each data set is scaled to the one level”) and subtracting the time-intensity curve data to obtain a difference between the two curves (para. 28, lines 25-27, “fig. 9d shows a curve 90 which is the computed difference curve of the two curves 92 and 94 of fig. 9c”).
See motivation in claim 1, above.
Regarding claim 11, modified Satoh teaches the method of claim 9, as set forth above, further comprising: acquiring contrast agent flow images of the liver (para. 68-70).
Modified Satoh does not specifically teach producing harmonic echo signal data from the contrast agent flow on basis of the contrast agent flow images; and producing the time-intensity curve of contrast agent flow in the hepatic artery location, and the time-intensity curve of contrast agent flow in each ROI of the at least one ROI from the harmonic echo signal data.
However, 
Averkiou further teaches producing harmonic echo signal data from the contrast agent flow on basis of the contrast agent flow images (para. 20, lines 8-10, “the echoes of an ensemble are combined in various ways by the nonlinear signal separator 24 to produce the desired nonlinear or harmonic signals”); and 

See motivation in claim 2, above.
Regarding claim 12, modified Satoh teaches the method of claim 9, as set forth above. Averkiou further teaches wherein scaling further comprises matching an initial rise of the time-intensity curve of contrast agent flow in the hepatic artery location to an initial rise of the time-intensity curve of contrast agent flow in the ROI (para. 28, lines 6-7, “in boxes 82 and 84, the range of each time-intensity curve is normalized” range is referencing the values along the y-axis, thereby normalizing the range of values for each of the curves boxes 82 and 84 are normalizing the amplitudes of each of the time-intensity curves).
Regarding claim 13, modified Satoh teaches the method of claim 12, as set forth above, wherein, the method further comprises acquiring a time-intensity curve of contrast agent flow in the portal vein location (para. 89, lines 1-6, “the TIC generator 41 obtains a curve representing the time changes of dense staining of the ultrasound contrast agent in the … portal vein ROI set in the portal vein region”), and determining the later time of arrival of contrast from the portal vein on basis of the time-intensity curve of contrast agent flow in the portal vein location (para. 129, lines 2-4, “the peak point P5 at the later time is a peak point resulting from the stained portal vein”). 
Averkiou further teaches the initial rise is demarcated by a time interval or a part of the time interval from the arrival of contrast from the hepatic artery to the later time of arrival of contrast from a portal vein of the liver (para. 28, lines 17-20, “these curves illustrate the 
Regarding claim 14, modified Satoh teaches the method of claim 9, as set forth above. Averkiou further teaches producing a parametric map of one or more of the time-intensity curve data representative of arterial flow in the liver and the time-intensity curve data representative of venous flow in the liver (para. 21, lines 5-8, “the signals are then processed for the formation of two dimensional, three dimensional, spectral, parametric, or other desired image in image processor 36”). 
See motivation in claim 8, above. 
Regarding claim 15, Satoh teaches a computer program product comprising instructions which, when the computer program product is executed by a computer, cause the computer to carry out the method of claim 9 (para. 170-172)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satoh in view of Gauthier and Averkiou as applied to claim 9 above, and further in view of Yoshikawa et al. (US 2012/0027282, hereinafter Yoshikawa).
Regarding claim 10, modified Satoh teaches the method of claim 9, as set forth above. 
Modified Satoh does not teach selecting a ROI in an image of the liver.
However, 
Yoshikawa teaches selecting a ROI in an image of the liver (para. 56, lines 1-2, “when the operator sets a region of interest 91 on the contrast image 90”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by modified Satoh to have selected a ROI in an image of the liver. One of ordinary skill in the art would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793